Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2

January 29, 2014

 

To:    Bank of America, N.A.,    as Administrative Agent under the Credit
Agreement referred to below

Reference is hereby made to the Credit Agreement, dated as of June 29, 2007, as
amended by Amendment No. 1, dated as of June 4, 2012, and Incremental Amendment
No. 1, dated as of January 31, 2013 (as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VWR Funding, Inc. (“VWR” or the “Parent Borrower”), each of
the Foreign Subsidiary Borrowers from time to time party thereto (together with
the Parent Borrower, the “Borrowers” and each, a “Borrower”), the lenders party
thereto from time to time (the “Lenders”), Bank of America, N.A., as
Administrative Agent and Collateral Agent (in such capacity and together with
its successors and permitted assigns, the “Administrative Agent”), Bank of
America, N.A., Goldman Sachs Credit Partners L.P. and J.P. Morgan Securities
Inc., as Arrangers for the Credit Facilities, JPMorgan Chase Bank, N.A. and
Deutsche Bank Securities, Inc., as co-documentation agents, and Goldman Sachs
Credit Partners L.P., as syndication agent.

This is an amendment (“Amendment No. 2”) referred to in Section 9.08(d) of the
Credit Agreement pursuant to which the existing Classes of (a) Extended Dollar
Term Loans and Dollar Term B-1 Loans shall be replaced with a single Class of
Amendment No. 2 Dollar Term Loans (as defined in Article One below) (which shall
constitute a Class of Replacement Term Loans) and (b) Extended Euro Term Loans
and Euro Term B-1 Loans shall be replaced with a single Class of Amendment No. 2
Euro Term Loans (as defined in Article One below) (which shall constitute a
Class of Replacement Term Loans). Effective as of the Amendment No. 2 Effective
Date (as defined below), the Parent Borrower, the Administrative Agent and the
Amendment No. 2 Term Lenders (as defined in Article One below) signatory hereto
each hereby agree as follows:

ARTICLE ONE

DEFINED TERMS

Terms defined in the Credit Agreement are used herein as defined therein. (a) In
addition, the following terms have the meanings specified below and are hereby
added to Section 1.01 of the Credit Agreement in correct alphabetical order:

“Amendment No. 2” shall mean that certain Amendment No. 2, dated as of
January 29, 2014, by and among the Parent Borrower, the Amendment No. 2 Term
Lenders and the Administrative Agent.

“Amendment No. 2 Dollar Term Lender” shall mean each Lender with a Amendment
No. 2 Dollar Term Loan Commitment or an outstanding Amendment No. 2 Dollar Term
Loan.



--------------------------------------------------------------------------------

“Amendment No. 2 Dollar Term Loan” shall mean any Dollar Term Loan made by a
Amendment No. 2 Dollar Term Lender on the Amendment No. 2 Effective Date
pursuant to clause (a) of Article Two of Amendment No. 2. The Amendment No. 2
Dollar Term Loans shall be a “Class” of Replacement Term Loans for purposes of
the Credit Agreement.

“Amendment No. 2 Dollar Term Loan Commitment” shall mean as to any Amendment
No. 2 Dollar Term Lender, the commitment of such Lender to make Amendment No. 2
Dollar Term Loans in an aggregate principal amount not to exceed, as applicable,
the amount set forth opposite such Lender’s name under the heading “Amendment
No. 2 Dollar Term Loan Commitments” on Schedule 2.01 or in the Assignment and
Acceptance pursuant to which such Lender assumed its Amendment No. 2 Dollar Term
Loan Commitment or Amendment No. 2 Dollar Term Loans, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.09 of the Credit
Agreement and (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04 of the Credit Agreement.

“Amendment No. 2 Effective Date” shall mean the date on which the conditions
specified in Article Four of Amendment No. 2 are satisfied or waived.

“Amendment No. 2 Euro Term Lender” shall mean each Lender with a Amendment No. 2
Euro Term Loan Commitment or an outstanding Amendment No. 2 Euro Term Loan.

“Amendment No. 2 Euro Term Loan” shall mean any Euro Term Loan made by a
Amendment No. 2 Euro Term Lender on the Amendment No. 2 Effective Date pursuant
to clause (a) of Article Two of Amendment No. 2. The Amendment No. 2 Euro Term
Loans shall be a “Class” of Replacement Term Loans for purposes of the Credit
Agreement.

“Amendment No. 2 Euro Term Loan Commitment” shall mean as to any Amendment No. 2
Euro Term Lender, the commitment of such Lender to make Amendment No. 2 Euro
Term Loans in an aggregate principal amount not to exceed, as applicable, the
amount set forth opposite such Lender’s name under the heading “Amendment No. 2
Euro Term Loan Commitments” on Schedule 2.01 or in the Assignment and Acceptance
pursuant to which such Lender assumed its Amendment No. 2 Euro Term Loan
Commitment or Amendment No. 2 Euro Term Loans, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 of the Credit Agreement
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04 of the Credit Agreement.

“Amendment No. 2 Term Lenders” shall mean the Amendment No. 2 Dollar Term
Lenders and the Amendment No. 2 Euro Term Lenders.

“Amendment No. 2 Term Loans” shall mean the aggregate amount of the Amendment
No. 2 Dollar Term Loans and the Amendment No. 2 Euro Term Loans.

(b) The following terms set forth in the Credit Agreement are amended and
restated in their entirety as follows:

“Class,” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Extended Revolving Loans,
Amendment No. 2 Dollar Term Loans, Amendment No. 2 Euro Term Loans, any Class of
Post

 

2



--------------------------------------------------------------------------------

Amendment 1 Extended Revolving Loans designated pursuant to Section 2.25, any
Class of Post Amendment 1 Extended Term Loans designated pursuant to
Section 2.25, any other Class of Replacement Term Loans designated pursuant to
Section 9.08(d), Incremental Term Loans or Swingline Loans, and, when used in
reference to any Commitment, refers to whether such Commitment is an Extended
Revolving Credit Commitment (including a Revolving Commitment Increase),
Amendment No. 2 Dollar Term Loan Commitment, Amendment No. 2 Euro Term Loan
Commitment, any other commitment in respect of any Class of Replacement Term
Loans designated pursuant to Section 9.08(d) or Swingline Commitment.

“Dollar Term Loan” shall mean (a) any Amendment No. 2 Dollar Term Loans, (b) any
dollar Incremental Term Loans, (c) any dollar Post Amendment 1 Extended Term
Loans and (d) any dollar Replacement Term Loans.

“Euro Term Loan” shall mean (a) any Amendment No. 2 Euro Term Loans, (b) any
euro Incremental Term Loans, (c) any euro Post Amendment 1 Extended Term Loans
and (d) any euro Replacement Term Loans.

“Extended Term Loan Maturity Date” shall mean April 3, 2017.

“Term Loan” shall mean each of the Dollar Term Loans, the Euro Term Loans and,
if applicable, each class of Incremental Term Loans, each class of Replacement
Tem Loans and each class of Post Amendment 1 Extended Term Loans.

(c) Schedule 2.01 of the Credit Agreement is amended and restated in its
entirety to read as set forth on Schedule 2.01 to Amendment No. 2.

ARTICLE TWO

REPLACEMENT TERM LOANS

The terms of the Amendment No. 2 Dollar Term Loans and the Amendment No. 2 Euro
Term Loans established pursuant to this Amendment No. 2 shall be identical to
the terms of the Extended Dollar Term Loans and the Extended Euro Term Loans,
respectively, outstanding immediately prior to the effectiveness of this
Amendment No. 2, subject to the following additional or modified terms or as
otherwise provided herein:

(a) Procedures for Borrowing Amendment No. 2 Term Loans.

(i) Subject to the terms and conditions hereof and in the Credit Agreement, each
Extending Term Loan Lender holding Extended Dollar Term Loans immediately prior
to the effectiveness of this Amendment No. 2 (a “Continuing Extending Dollar
Term Lender”), and each Dollar Term B-1 Lender holding Dollar Term B-1 Loans
immediately prior to the effectiveness of this Amendment No. 2 (a “Continuing
Dollar Term B-1 Lender” and together with the Continuing Extending Dollar Term
Lenders, the “Continuing Dollar Term Lenders”), severally agrees to, with
respect to each Continuing Dollar Term Lender, convert all of its Extended
Dollar Term Loans and/or Dollar Term B-1 Loans into Amendment No. 2 Dollar Term
Loans on the Amendment No. 2 Effective Date (such converted Extended Dollar Term
Loans and/or Dollar Term B-1 Loans, the “Converted

 

3



--------------------------------------------------------------------------------

Dollar Term Loans”). Subject to the terms and conditions hereof and in the
Credit Agreement, each Extending Term Loan Lender holding Extended Euro Term
Loans immediately prior to the effectiveness of this Amendment No. 2 (a
“Continuing Extending Euro Term Lender”), and each Euro Term B-1 Lender (a
“Continuing Euro Term B-1 Lender” and together with the Continuing Extending
Euro Term Lenders, the “Continuing Euro Term Lenders”), severally agrees to,
with respect to each Continuing Euro Term Lender, convert all of its Extended
Euro Term Loans and/or Euro Term B-1 Loans into Amendment No. 2 Euro Term Loans
on the Amendment No. 2 Effective Date (such converted Extended Euro Term Loans,
the “Converted Euro Term Loans”). The Amendment No. 2 Dollar Term Loans and the
Amendment No. 2 Euro Term Loans shall initially be the Type of Loan specified in
the Borrowing Request delivered pursuant to clause (d) of Article Four below
until otherwise converted or continued in accordance with the Credit Agreement.

(ii) Any Extending Term Loan Lender or Dollar Term B-1 Lender holding Extended
Dollar Term Loans or Dollar Term B-1 Loans, respectively, immediately prior to
the effectiveness of this Amendment No. 2 who is not a Continuing Dollar Term
Lender is referred to herein as an “Exiting Dollar Term Lender”. Any Extending
Term Loan Lender or Euro Term B-1 Lender holding Extended Euro Term Loans or
Euro Term B-1 Loans, respectively, immediately prior to the effectiveness of
this Amendment No. 2 who is not a Continuing Euro Term Lender is referred to
herein as an “Exiting Euro Term Lender”. The Loans of each Exiting Dollar Term
Lender and each Exiting Euro Term Lender shall be assigned to Citibank, N.A., as
the designee of the Administrative Agent, pursuant to Section 9.04(k) of the
Credit Agreement.

(b) Breakage Costs of Exiting Lenders. Any Breakage Event obligations due to any
Exiting Dollar Term Lender or Exiting Euro Term Lender that arise due to such
assignment may be satisfied on a later date as provided in Article Five clause
(a) hereof by the Parent Borrower.

(c) Waiver. Each Lender party hereto (including each Continuing Dollar Term
Lender and each Continuing Euro Term Lender) waives (i) any right to
compensation for losses, expenses or liabilities incurred by such Lender to
which it may otherwise have been entitled pursuant to Section 2.16 of the Credit
Agreement in respect of the transactions contemplated hereby and (ii) compliance
with the requirements set forth in Section 2.12(a) of the Credit Agreement that
the Parent Borrower give prior notice of a voluntary prepayment of Loans solely
in respect of the prepayment of Extended Term Loans and/or Term B-1 Loans
pursuant to clause (a) of this Article Two above and the conversion into
Amendment No. 2 Term Loans, as contemplated hereby.

 

4



--------------------------------------------------------------------------------

(d) Amortization.

(i) The Parent Borrower shall repay to the Administrative Agent in dollars for
the ratable account of each Amendment No. 2 Dollar Term Lender on the dates and
in the amounts set forth below:

 

Date

   Amount  

March 31, 2014

   $ 1,505,608.08   

June 30, 2014

   $ 1,505,608.08   

September 30, 2014

   $ 1,505,608.08   

December 31, 2014

   $ 1,505,608.08   

March 31, 2015

   $ 1,505,608.08   

June 30, 2015

   $ 1,505,608.08   

September 30, 2015

   $ 1,505,608.08   

December 31, 2015

   $ 1,505,608.08   

March 31, 2016

   $ 1,505,608.08   

June 30, 2016

   $ 1,505,608.08   

September 30, 2016

   $ 1,505,608.08   

December 31, 2016

   $ 1,505,608.08   

March 31, 2017

   $ 1,505,608.08   

Extended Term Loan Maturity Date (April 3, 2017)

    
 
  All remaining
amounts due and
payable   
  
  

(ii) The Parent Borrower shall repay to the Administrative Agent in euros for
the ratable account of each Amendment No. 2 Euro Term Lender on the dates and in
the amounts set forth below:

 

Date

   Amount  

March 31, 2014

   € 1,490,794.23   

June 30, 2014

   € 1,490,794.23   

September 30, 2014

   € 1,490,794.23   

December 31, 2014

   € 1,490,794.23   

March 31, 2015

   € 1,490,794.23   

June 30, 2015

   € 1,490,794.23   

September 30, 2015

   € 1,490,794.23   

December 31, 2015

   € 1,490,794.23   

March 31, 2016

   € 1,490,794.23   

June 30, 2016

   € 1,490,794.23   

September 30, 2016

   € 1,490,794.23   

December 31, 2016

   € 1,490,794.23   

March 31, 2017

   € 1,490,794.23   

Extended Term Loan Maturity Date (April 3, 2017)

    
 
  All remaining
amounts due and
payable   
  
  

(iii) All Amendment No. 2 Dollar Term Loans and all Amendment No. 2 Euro Term
Loans shall be due and payable on the Extended Term Loan Maturity Date, in each
case, together with accrued and unpaid interest on the principal amount to be
paid to but excluding the date of payment.

 

5



--------------------------------------------------------------------------------

(e) Applicable Percentage. The Applicable Percentage with respect to: (i) any
Amendment No. 2 Dollar Term Loan that is (x) an ABR Loan is 2.25% and (y) a
Eurodollar Loan is 3.25%; and (ii) any Amendment No. 2 Euro Term Loan is 3.50%.

(f) Designation. The Amendment No. 2 Dollar Term Loans and Amendment No. 2 Euro
Term Loans shall constitute a Class of Replacement Term Loans.

(g) Participation in Mandatory Prepayments. The Amendment No. 2 Dollar Term
Loans and Amendment No. 2 Euro Term Loans shall participate to the fullest
extent permitted by Section 2.13 in any prepayment from amounts required to be
applied to prepay Term Loans pursuant to Section 2.13 of the Credit Agreement.

(h) Participations in Voluntary Prepayments. Optional prepayment of the
Amendment No. 2 Dollar Term Loans and the Amendment No. 2 Euro Term Loans shall
be applied against the remaining scheduled installments of principal due in
respect of the Amendment No. 2 Dollar Term Loans and the Amendment No. 2 Euro
Term Loans under Article Two clause (d) of this Amendment No. 2 in the manner
specified by the Parent Borrower or, if not so specified on or prior to the date
of such optional prepayment in direct order of maturity. Optional prepayment may
be applied on a non-pro rata basis in accordance with Sections 2.12(b) and
(c) of the Credit Agreement, as applicable.

(i) Assignment and Participation of Replacement Term Loans. The Amendment No. 2
Dollar Term Loans and the Amendment No. 2 Euro Term Loans shall be subject to
the assignment and participation provisions applicable to Term Loans under
Section 9.04 of the Credit Agreement.

(j) Soft-Call Protection. The following provision shall become effective on the
Amendment No. 2 Effective Date:

Notwithstanding anything to the contrary contained in the Credit Agreement, in
the event that, on or prior to the date that is six months after the Amendment
No. 2 Effective Date, the Parent Borrower (x) makes any prepayment of any Class
of Replacement Term Loans in connection with any Repricing Transaction with
respect to such Replacement Term Loans or (y) effects any amendment of the
Credit Agreement resulting in a Repricing Transaction with respect to any Class
of Replacement Term Loans, the Parent Borrower shall pay to the Administrative
Agent, for the ratable account of each applicable Replacement Term Lender,
(I) in the case of clause (x), a prepayment premium of 1% of the aggregate
principal amount of the Replacement Term Loans being prepaid and (II) in the
case of clause (y), a payment equal to 1% of the aggregate principal amount of
such Class of Replacement Term Loans outstanding immediately prior to such
amendment. For purposes of the foregoing:

“Repricing Transaction” shall mean with respect to any Class of Replacement Term
Loans, the prepayment or refinancing of all or a portion of such Replacement
Term Loans with the incurrence by any Loan Party of any long-term financing
incurred for the primary purpose of repaying, refinancing, substituting or
replacing such Replacement Term Loans at an effective interest cost or weighted
average yield (as determined by the Administrative Agent consistent with
generally accepted financial practice and, in any

 

6



--------------------------------------------------------------------------------

event, excluding any arrangement, structuring, syndication or commitment fees in
connection therewith) that is less than the interest rate for or weighted
average yield (as determined by the Administrative Agent on the same basis) of
such Replacement Term Loans, including without limitation, as may be effected
through any amendment to the Credit Agreement relating to the interest rate for,
or weighted average yield of, such Replacement Term Loans but excluding any
Indebtedness incurred in connection with a Change of Control.

ARTICLE THREE

REPRESENTATION AND WARRANTIES; NO DEFAULTS

(a) Each Loan Party represents and warrants to the Administrative Agent and each
of the Lenders party hereto that (i) the representations and warranties set
forth in Article III of the Credit Agreement and in each other Loan Document are
true and correct in all material respects on and as of the Amendment No. 2
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they were true and correct in all material respects
as of such earlier date and (ii) no Default or Event of Default has occurred or
is continuing on the date hereof or immediately after giving effect to the
Amendment No. 2 Dollar Term Loans, the Amendment No. 2 Dollar Term Loan
Commitments, the Amendment No. 2 Euro Term Loans and the Amendment No. 2 Euro
Term Loan Commitments.

ARTICLE FOUR

CONDITIONS TO EFFECTIVENESS

The effectiveness of this Amendment No. 2 on the Amendment No. 2 Effective Date
is subject to satisfaction (or waiver) of the following conditions precedent:

(a) Counterparts of Agreement. The Administrative Agent shall have received duly
executed and delivered counterparts (or written evidence thereof reasonably
satisfactory to the Administrative Agent, which may include telecopy or other
electronic transmission of, as applicable, a signed signature page) of this
Amendment No. 2 from (i) each Loan Party, (ii) each Amendment No. 2 Dollar Term
Lender listed on Schedule 2.01 and (iii) each Amendment No. 2 Euro Term Lender
listed on Schedule 2.01.

(b) No Defaults. No Default or Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Amendment No. 2 Effective Date.

(c) Representations and Warranties. The representations and warranties set forth
in Article III of the Credit Agreement and in each other Loan Document shall be
true and correct in all material respects on and as of the Amendment No. 2
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

 

7



--------------------------------------------------------------------------------

(d) Borrowing Request. The Administrative Agent shall have received a duly
completed Borrowing Request for the Amendment No. 2 Dollar Term Loans (other
than Converted Dollar Term Loans) and the Amendment No. 2 Euro Term Loans (other
than Converted Euro Term Loans) to be borrowed on the Amendment No. 2 Effective
Date.

(e) Opinion of Counsel to Loan Parties. The Administrative Agent shall have
received an opinion addressed to the Administrative Agent and the Lenders party
to the Credit Agreement, dated the Amendment No. 2 Effective Date, of Kirkland &
Ellis LLP, counsel to the Loan Parties, covering such matters as the
Administrative Agent may reasonably request.

(f) Financial Officer’s Certificate. The Administrative Agent shall have
received a certificate, dated as of the Amendment No. 2 Effective Date and
signed by a Financial Officer of the Parent Borrower, certifying compliance with
the conditions precedent set forth in this Article Four.

(g) Fees and Expenses; Unpaid Interest to Continuing Lenders and Exiting
Lenders. The Parent Borrower shall have paid, or concurrently with the
effectiveness of this Amendment No. 2 shall pay, to (i) the arrangers of the
Amendment No. 2 Dollar Term Loans and the Amendment No. 2 Euro Term Loans, such
fees as have been separately agreed among each such arranger and the Parent
Borrower, (ii) to the Administrative Agent, to the extent invoiced, the
reasonable documented out-of-pocket expenses of such Administrative Agent in
connection with this Amendment No. 2, (iii) to Cahill Gordon & Reindel LLP, to
the extent invoiced, the reasonable documented out-of-pocket fees and expenses
in connection with its work on Amendment No. 2 for the Administrative Agent and
arrangers, (iv) to the Administrative Agent, for the account of each Continuing
Extending Dollar Term Lender, all unpaid interest accrued on its outstanding
Extended Dollar Term Loans and/or Dollar Term B-1 Loans, as applicable, (v) to
the Administrative Agent, for the account of each Continuing Extending Euro Term
Lender, all unpaid interest accrued on its outstanding Extended Euro Term Loans
and/or Euro Term B-1 Loans, as applicable, (vi) to the Administrative Agent, for
the account of each Exiting Dollar Term Lender, all unpaid interest accrued on
its outstanding Extended Dollar Term Loans and/or Dollar Term B-1 Loans, as
applicable, and (vii) to the Administrative Agent, for the account of each
Exiting Euro Term Lender, all unpaid interest accrued on its outstanding
Extended Euro Term Loans and/or Euro Term B-1 Loans, as applicable.

ARTICLE FIVE

MISCELLANEOUS

(a) Breakage Expenses. The Parent Borrower shall pay, to the Administrative
Agent, for the account of each applicable Exiting Dollar Term Lender or Exiting
Euro Term Lender, all unpaid amounts due and payable pursuant to Section 2.16 of
the Credit Agreement with respect to Breakage Events, no later than ten Business
Days after the Amendment No. 2 Effective Date (or such later date as the
Administrative Agent may reasonably determine in its sole discretion).

(b) Effect of Amendment No. 2. Except as expressly set forth herein, this
Amendment No. 2 shall not by implication or otherwise limit, impair, constitute
an amendment of or otherwise affect the rights and remedies of the Lenders or
the Administrative Agent under the

 

8



--------------------------------------------------------------------------------

Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect, in each case, as amended, supplemented or
otherwise modified by this Amendment No. 2. Each Loan Party reaffirms its
obligations under the Loan Documents (as amended, supplemented or otherwise
modified by this Amendment No. 2) to which it is party and the validity of the
Liens granted by it pursuant to the Collateral Documents. From and after the
Amendment No. 2 Effective Date, all references to the Credit Agreement in any
Loan Document shall, unless expressly provided otherwise, refer to the Credit
Agreement as amended, supplemented or otherwise modified by this Amendment
No. 2. This Amendment No. 2 is a Loan Document executed pursuant to the Credit
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions thereof.

(c) Counterparts; Integration; Effectiveness. This Amendment No. 2 may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment No. 2 shall
become effective on the Amendment No. 2 Effective Date, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Delivery of an executed counterpart of a
signature page of this Amendment No. 2 by telecopy or electronic .pdf shall be
effective as delivery of a manually executed counterpart of this Amendment
No. 2.

(d) The Administrative Agent and the Parent Borrower hereby agree that all
amendments and other modifications set forth herein are, in the reasonable
opinion of the Administrative Agent and the Parent Borrower, necessary or
appropriate to effectuate the provisions of Section 9.08(d) of the Credit
Agreement.

(e) Reaffirmation. Each Loan Party hereby expressly acknowledges the terms of
this Amendment No. 2 and reaffirms, as of the Amendment No. 2 Effective Date,
(i) the covenants and agreements contained in each Loan Document to which it is
a party, in each case, as amended or otherwise modified by this Amendment No. 2
and after giving effect to the transactions contemplated hereby and (ii) its
guarantee of the Obligations (including without limitation the Replacement Term
Loans and Obligations in respect of the Replacement Term Loan Commitments) under
each Guarantee, as applicable, and its grant of Liens on the Collateral to
secure the Obligations (including without limitation the Replacement Term Loans
and Obligations in respect of the Replacement Term Loan Commitments) pursuant to
the Security Documents.

(f) Governing Law. This Amendment No. 2 and the rights and obligations of the
parties under this Amendment No. 2 shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

(g) Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Amendment No. 2 and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment
No. 2.

 

9



--------------------------------------------------------------------------------

VWR FUNDING, INC. By:  

/s/ James M. Kalinovich

  Name:   James M. Kalinovich   Title:   Vice President and Corporate Treasurer

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

By its signature below, the undersigned hereby consents to the foregoing
Amendment No. 2 and hereby confirms that all of its obligations under each
Security Document (as defined in the Credit Agreement) shall continue unchanged
and in full force and effect for the benefit of the Agents and the Lenders with
respect to the Credit Agreement as amended by said Amendment No. 2.

 

VWR INTERNATIONAL, LLC

VWR, INC.

AMRESCO, LLC

BIOEXPRESS, LLC

ANACHEMIA MINING, LLC

ANACHEMIA CHEMICALS, LLC

SOVEREIGN SCIENTIFIC, LLC

VWR INVESTORS, INC.,

in each case, as a Guarantor

  By:  

/s/ James M. Kalinovich

    Name:   James M. Kalinovich     Title:   Vice President and Corporate
Treasurer

VWR MANAGEMENT SERVICES LLC,

as a Guarantor

By: VWR International, LLC Its: Sole Member   By:  

/s/ James M. Kalinovich

    Name:   James M. Kalinovich     Title:   Vice President and Corporate
Treasurer

 

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

[                    ], as a Amendment No. 2 Dollar Term Lender By:  

 

  Name:   Title: ¨   Convert ALL Extended Dollar Term Loans ¨   Convert ALL
Dollar Term B-1 Loans

 

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

[                    ], as a Amendment No. 2 Euro Term Lender By:  

 

  Name:   Title: ¨   Convert ALL Extended Euro Term Loans ¨   Convert ALL Euro
Term B-1 Loans

 

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Amendment No. 2 Dollar Term Lender By:  

/s/ Stuart Dickson

  Name:   Stuart Dickson   Title:   Vice President

 

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Amendment No. 2 Euro Term Lender By:  

/s/ Stuart Dickson

  Name:   Stuart Dickson   Title:   Vice President

 

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Robert Rittelmeyer

  Name:   Robert Rittelmeyer   Title:   Vice President

 

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

Schedule 2.01

SCHEDULE 2.01

LENDERS

ON FILE WITH THE ADMINISTRATIVE AGENT; IT BEING AGREED THAT SCHEDULE 2.01 SHALL
INCLUDE (A) ALL AMENDMENT NO. 2 TERM LENDERS PARTY TO AMENDMENT NO. 2, (B) ALL
EXTENDING REVOLVING CREDIT LENDERS THAT ARE SIGNATORIES TO AMENDMENT NO. 1,
DATED AS OF JUNE 4, 2012, AND THEIR PERMITTED ASSIGNEES AND (C) ALL LENDERS THAT
ARE SIGNATORIES TO INCREMENTAL AMENDMENT NO. 1, DATED AS OF JANUARY 31, 2013,
AND THEIR PERMITTED ASSIGNEES

Schedule 2.01